United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2786
                        ___________________________

                                   David Behlmann

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              Century Surety Company

                       lllllllllllllllllllll Defendant - Appellee

               State Farm Mutual Automobile Insurance Company

                             lllllllllllllllllllll Defendant
                                     ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                               Submitted: June 9, 2015
                                 Filed: July 24, 2015
                                   ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

BENTON, Circuit Judge.

      After a car accident, David Behlmann sued his insurer, Century Surety Co., for
underinsured motorist benefits. The jury found for Century. Behlmann requested a
new trial, challenging the evidence on the value of his medical treatment and the
strike of the only African-American venireperson. The district court1 denied a new
trial. Behlmann appeals. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

                                         I.

      Behlmann’s car was hit by a car driven negligently by Craig Sheffer.
Behlmann was billed $89,884.79 for medical treatment. To pay the bills, he needed
$38,298.77 (due to insurance discounts/payments). Behlmann settled with Sheffer
for $50,000, the limit of Sheffer’s policy. Claiming injuries over $50,000, Behlmann
sued Century for underinsured motorist benefits.

       At trial, Century argued that Behlmann’s medical treatment cost less than
$50,000 and resulted from pre-existing conditions. Century introduced a stipulation
of the amount billed to Behlmann ($89,884.79) and the amount needed to pay the
bills ($38,298.77). The court admitted the stipulation under § 490.715.5 RSMo.

      During voir dire, over Behlmann’s objection, Century used a peremptory strike
on Juror 4—the only African American of the 17 venirepersons.

       The jury found for Century, denying Behlmann benefits. Behlmann requested
a new trial based on the strike and the introduction of the amount needed to pay his
bills. The district court denied a new trial.




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                        -2-
                                         II.

       Behlmann seeks a new trial, claiming that the amount needed to pay his
medical bills was improperly admitted under section 490.715. This court reviews the
denial of a new trial for a “clear abuse of discretion,” reversing only “to prevent a
miscarriage of justice.” Burris v. Gulf Underwriters Ins. Co., 787 F.3d 875, 878 (8th
Cir. 2015), considering Fed. R. Civ. P. 59. This court reviews de novo issues of
statutory interpretation. Minn. Supply Co. v. Raymond Corp., 472 F.3d 524, 537
(8th Cir. 2006).

      Section 490.715 generally bars the introduction of collateral-source evidence.
§ 490.715.1 (“No evidence of collateral sources shall be admissible other than such
evidence provided for in this section.”). See generally Deck v. Teasley, 322 S.W.3d
536, 538 (Mo. banc 2010) (noting section 490.715 codifies common law collateral-
source rule). Subsection 5 is an exception: “Parties may introduce evidence of the
value of the medical treatment rendered to a party that was reasonable, necessary, and
a proximate result of the negligence of any party.” § 490.715.5(1). See also §
490.715.5(2) (explaining that the value of medical treatment may be “the dollar
amount necessary to satisfy the financial obligation to the health care provider”).

       Behlmann argues subsection 5 applies only in tort actions and only when the
tortfeasor is a plaintiff or defendant in the suit. See § 490.715.5(1) (permitting
evidence of the value of medical treatment resulting from the “negligence of any
party” (emphases added)). He claims that subsection 5 does not apply here, a
contract action that does not include the tortfeasor. Thus, he says, the amount needed
to pay his bills is inadmissible collateral-source evidence. The district court found
that subsection 5 applies to “an insurer who stands in the shoes of a party,” noting
underinsured motorist coverage claims are “inherently derivative of the negligence
of the non-party tortfeasor.”


                                         -3-
       Interpreting state statutes, this court applies that state’s rules of statutory
construction. See Roubideaux v. N.D. Dep’t of Corr. & Rehab., 570 F.3d 966, 972
(8th Cir. 2009). In Missouri, the “primary rule of statutory interpretation is to give
effect to the General Assembly’s intent as reflected in the plain language of the
statute at issue. This Court looks to canons of statutory interpretation only when the
meaning of a statute is ambiguous or would lead to an illogical result that defeats the
purpose of the legislation. This Court interprets statutes in a way that is not
hyper-technical, but instead, is reasonable and logical and gives meaning to the
statute.” Ben Hur Steel Worx, LLC v. Dir. of Revenue, 452 S.W.3d 624, 626 (Mo.
banc 2015) (internal citations and quotation marks omitted).

      Nothing in the statute limits it to tort actions. Section 490.715 applies to “all
causes of action,” according to another section of the law enacting subsection 5. H.B.
393, § 2, 2005 Mo. Laws 655. See also H.B. 700, § 45, 1987 Mo. Laws 810, 812
(stating section 490.715, as originally passed, applies to “all causes of action”),
codified at § 537.069 RSMo. While subsection 5 does refer to “negligence,”
negligence may be an issue in non-tort actions. See Amato v. State Farm Mut. Auto.
Ins. Co., 213 S.W.3d 202, 208 (Mo. App. 2007) (noting negligence at issue in
underinsured motorist case). Behlmann notes that the bill enacting subsection 5 is
described as “tort reform” by legislative summaries. The bill itself, however, is not
so limited. It has other provisions not limited to torts. See, e.g., H.B. 393, § 355.176
(service of process for a corporation), 2005 Mo. Laws 642-43; § 408.040
(prejudgment interest in “nontort” and tort actions), 2005 Mo. Laws 643-44. And it
is titled “An Act to repeal sections . . . and to enact in lieu thereof twenty-three new
sections relating to claims for damages and the payment thereof.” 2005 Mo. Laws
642 (emphasis added). See Mo. Const. art. III, § 23 (“No bill shall contain more
than one subject which shall be clearly expressed in its title . . . .”); Missouri State
Med. Ass’n v. Missouri Dep’t of Health, 39 S.W.3d 837, 840-41 (Mo. banc 2001)
(discussing constitutional requirements for bill title).


                                          -4-
       In tort and non-tort actions, subsection 5 permits the introduction of evidence
on the value of medical treatment only when that treatment resulted from the
negligence of “any party.” Behlmann reads “party” to mean the plaintiff or defendant
in the lawsuit. True, this is one definition of “party.” See Black’s Law Dictionary
1297 (10th ed. 2014) (providing as one definition of “party”: “One by or against
whom a lawsuit is brought; anyone who both is directly interested in a lawsuit and
has a right to control the proceedings, make a defense, or appeal from an adverse
judgment; litigant ”).

        But the “reasonable and logical” interpretation of subsection 5 gives “party”
a broader meaning. Century’s liability is derivative of Sheffer’s. The insurance
policy limits damages to those Behlmann is “legally entitled to recover as
compensatory damages” from Sheffer. At trial, Behlmann had to prove Sheffer’s
negligence caused more than $50,000 in damages. See Jury Instruction 7-9
(defining negligence and explaining verdict must be for Behlmann if Sheffer’s
negligence caused damages in excess of $50,000). See also Amato, 213 S.W.3d at
208 (“Under Missouri law, an insured is required to establish liability . . . on the part
of the other driver in order for the insured to be ‘legally entitled to collect’ and thus
prevail on a claim for underinsured-motor-vehicle coverage.” (citing, e.g., Oates v.
Safeco Ins. Co. of Am., 583 S.W.2d 713, 716 (Mo. banc 1979))). Litigating Sheffer’s
liability, Century may raise the defenses Sheffer could have raised—including
introducing value-of-medical-treatment evidence under subsection 5. See Charles
v. Consumers Ins., 371 S.W.3d 892, 898 (Mo. App. 2012) (“In the
uninsured-underinsured motorist context, when the insurer seeks intervention, it steps
into the shoes of the alleged tortfeasor and assumes an adversarial position to that of
the insured.”).

       Behlmann’s reading of the statute leads to unreasonable and illogical results.
It gives Behlmann a greater recovery from Century than he would receive from
Sheffer in a tort action. See Wendt v. Gen. Accident Ins. Co., 895 S.W.2d 210, 217

                                          -5-
(Mo. App. 1995) (en banc) (noting “the underlying purpose of underinsured motorist
coverage—to place the insureds in the position they would have been in had the
tortfeasor been adequately insured”). Behlmann’s reading also applies subsection 5
arbitrarily. For example, the statute would not apply here, but would apply had
Century intervened if Behlmann had sued Sheffer. Cf. Charles, 371 S.W.3d at 898
(“[A]n uninsured or underinsured motorist carrier has an absolute right to intervene
in a lawsuit brought by its policyholder against an uninsured or underinsured
motorist.”). The statute also would apply if Century argued comparative fault (which
it pled here but did not pursue at trial), since the negligence of Behlmann, a plaintiff,
would be at issue. Cf. Wendt, 895 S.W.2d at 215 (noting comparative fault
instruction in underinsured motorist case is appropriate if supported by substantial
evidence). It is implausible that the General Assembly intended the statute’s
applicability to depend on whether the tortfeasor settles or the insurer pursues
comparative fault. See Marston v. Juvenile Justice Ctr. of the 13th Judicial Cir., 88
S.W.3d 534, 537 (Mo. App. 2002) (“[W]e do not presume that the General Assembly
acted in a meaningless manner or intended an absurd result.”).

     The district court did not err in applying subsection 5 to admit the amount
needed to pay Behlmann’s bills.2

                                          III.

      Behlmann challenges the strike of Juror 4, an African American. The Equal
Protection Clause of the Fourteenth Amendment prohibits striking a juror solely on
the basis of race. Batson v. Kentucky, 476 U.S. 79, 89 (1986). Whether a strike is
improper under Batson is a three-step inquiry:



      2
       This court need not address Century’s alternative argument that Behlmann
invited any error.

                                          -6-
      First, a defendant must make a prima facie showing that a peremptory
      challenge has been exercised on the basis of race. Second, if that
      showing has been made, the prosecution must offer a race-neutral basis
      for striking the juror in question. Third, in light of the parties’
      submissions, the trial court must determine whether the defendant has
      shown purposeful discrimination.

Edwards v. Roper, 688 F.3d 449, 454 (8th Cir. 2012), quoting Miller-El v. Cockrell,
537 U.S. 322, 328-29 (2003). This court reviews a Batson ruling for clear error.
Kahle v. Leonard, 563 F.3d 736, 739 (8th Cir. 2009).

      The district court, assuming a prima facie case, determined Century had race-
neutral reasons for the strike. It concluded Behlmann did not show purposeful
discrimination. Behlmann, claiming Century’s reasons are pretext for discrimination,
contends the court erred at step three of the Batson analysis.

      Century offers three reasons for the strike: (1) Juror 4 was a long-time
autoworker; (2) he failed to disclose he was an autoworker despite relevant
questioning; and (3) he failed to disclose involvement in prior litigation.3 Behlmann
argues each reason is pretextual.

      First, he contends that Century never expressed concern about Juror 4’s tenure
as an autoworker. Century did not state specifically that it believed Juror 4’s
experience in the automobile industry would make him sympathetic to Behlmann.
But during voir dire it explained, separately from the failures to disclose, that one
reason for the strike was that Juror 4’s “information sheet from the Court indicates


      3
        During voir dire, Century also noted Juror 4’s previous jury experience and
his purchase of cars from Behlmann. The district court did not rely on the jury
experience in sustaining the strike. It found the car purchases were not a valid reason
to strike Juror 4, as other jurors also had bought cars from Behlmann. Century does
not pursue these reasons on appeal.

                                         -7-
he worked a long time as a retired auto worker.” This shows that Juror 4’s tenure
concerned Century.

      Second, Behlmann disputes the court’s characterization of Juror 4 as “not
forthcoming” about being an autoworker. The court stated that “the most significant
thing is there were a number of questions about asking people about their
involvement with the auto industry with auto dealerships. It seems to me there were
a number of questions asked that frankly I was surprised he didn’t say anything about,
being an auto worker.” Behlmann focuses on the form of the questions in order to
argue that Juror 4 was not being evasive. But, “‘determinations of credibility and
demeanor lie peculiarly within a trial judge’s province.’” See Smulls v. Roper, 535
F.3d 853, 861 (8th Cir. 2008) (en banc), quoting Snyder v. Louisiana, 552 U.S. 472,
477 (2008).

       Third, Behlmann argues Juror 4’s alleged failure to disclose involvement in
other litigation is based on speculation. He claims Century did not confirm that a
plaintiff in past asbestos litigation, with the same name as Juror 4, was actually Juror
4. Behlmann provides no reason to believe that the plaintiff was not Juror 4 and cites
no failure in Century’s apparently good-faith investigation. See id. at 859 (noting
party challenging strike has “ultimate burden of establishing purposeful
discrimination”).

      The district court did not clearly err in denying Behlmann’s Batson challenge
because Behlmann did not show Century’s reasons for striking Juror 4 were pretext
for purposeful racial discrimination.

                                     *******

      The judgment is affirmed.
                     ______________________________

                                          -8-